Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 3, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  159756 & (43)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellant,                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 159756
                                                                   COA: 340965
                                                                   Jackson CC: 16-005352-FH
  KEANTE MARTEZ KIYA,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED and
  the request for appellate bond is DENIED as moot. The application for leave to appeal
  the April 23, 2019 judgment of the Court of Appeals is considered, and it is DENIED,
  because we are not persuaded that the question presented should be reviewed by this
  Court.

        MARKMAN, J. (dissenting).

        For the reasons set forth by the Court of Appeals dissent, I would reverse the
  judgment of the Court of Appeals and reinstate defendant’s conviction and sentence.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 3, 2019
         t0702
                                                                              Clerk